 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Silvana B. Cancanon,                              No. CV-17-04319-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15         Pending before the Court is the appeal of Plaintiff Silvana B. Cancanon, which
16   challenges the Social Security Administration’s decision to deny benefits. (Doc. 16). For
17   the following reasons, the Court vacates the ALJ’s decision and remands for consideration
18   in accordance with this opinion.
19                                        BACKGROUND
20         On May 22, 2013, Plaintiff applied for disability insurance benefits, alleging a
21   disability onset date of January 1, 2013. (Tr. at 21). Plaintiff’s claim was denied both
22   initially and upon reconsideration. (Tr. at 146; Tr. at 162). Plaintiff then appealed to an
23   Administrative Law Judge (“ALJ”). (Tr. at 21). The ALJ conducted a hearing on the
24   matter on October 13, 2015, as well as a supplemental hearing on April 5, 2016, and
25   subsequently issued a decision denying benefits. (Tr. at 21). Plaintiff then appealed her
26   decision to the Appeals Council, which denied her request for review. (Tr. at 1).
27
28
 1             In evaluating whether Plaintiff was disabled, the ALJ undertook the five-step
 2   sequential evaluation for determining disability.1 (Tr. at 23–31). At step one, the ALJ
 3   determined that Plaintiff had not engaged in substantial gainful activity since the alleged
 4   onset date. (Tr. at 24). At step two, the ALJ determined that Plaintiff suffered from the
 5   severe impairments of degenerative changes of the spine, arthralgia and obesity. (Id.). At
 6   step three, the ALJ determined that none of these impairments, either alone or in
 7   combination, met or equaled any of the Social Security Administration’s listed
 8   impairments. (Tr. at 25).
 9             At that point, the ALJ determined Plaintiff’s residual functional capacity (“RFC”),2
10   concluding that Plaintiff could perform light work prior to August 25, 2015. (Tr. at 32).
11   The ALJ thus determined at step four that Plaintiff retained the RFC to perform her past
12   relevant work as a “home companion.” (Tr. at 37). The ALJ did not reach step five. (Tr.
13   at 38).
14                                           DISCUSSION
15
     1
       The five-step sequential evaluation of disability is set out in 20 C.F.R. § 404.1520
16   (governing disability insurance benefits) and 20 C.F.R. § 416.920 (governing supplemental
     security income). Under the test:
17
                     A claimant must be found disabled if she proves: (1) that she
18                   is not presently engaged in a substantial gainful activity[,] (2)
                     that her disability is severe, and (3) that her impairment meets
19                   or equals one of the specific impairments described in the
                     regulations. If the impairment does not meet or equal one of
20                   the specific impairments described in the regulations, the
                     claimant can still establish a prima facie case of disability by
21                   proving at step four that in addition to the first two
                     requirements, she is not able to perform any work that she has
22                   done in the past. Once the claimant establishes a prima facie
                     case, the burden of proof shifts to the agency at step five to
23                   demonstrate that the claimant can perform a significant number
                     of other jobs in the national economy. This step-five
24                   determination is made on the basis of four factors: the
                     claimant’s residual functional capacity, age, work experience
25                   and education.
26
            Hoopai v. Astrue, 499 F.3d 1071, 1074-75 (9th Cir. 2007) (internal citations and
27   quotations omitted).
28             2
             RFC is the most a claimant can do despite the limitations caused by her
     impairments. See S.S.R. 96-8p (July 2, 1996).

                                                   -2-
 1   I.     Standard of Review
 2          A reviewing federal court will only address the issues raised by the claimant in the
 3   appeal from the ALJ’s decision. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001).
 4   A federal court may set aside a denial of disability benefits only if that denial is either
 5   unsupported by substantial evidence or based on legal error. Thomas v. Barnhart, 278 F.3d
 6   947, 954 (9th Cir. 2002). Substantial evidence is “more than a scintilla but less than a
 7   preponderance.” Id. (quotation omitted). “Substantial evidence is relevant evidence
 8   which, considering the record as a whole, a reasonable person might accept as adequate to
 9   support a conclusion.” Id. (quotation omitted).
10          However, the ALJ is responsible for resolving conflicts in testimony, determining
11   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
12   Cir. 1995). “When the evidence before the ALJ is subject to more than one rational
13   interpretation, we must defer to the ALJ’s conclusion.” Batson v. Comm’r of Soc. Sec.
14   Admin., 359 F.3d 1190, 1198 (9th Cir. 2004). This is because “[t]he [ALJ] and not the
15   reviewing court must resolve conflicts in evidence, and if the evidence can support either
16   outcome, the court may not substitute its judgment for that of the ALJ.” Matney v. Sullivan,
17   981 F.2d 1016, 1019 (9th Cir. 1992) (citations omitted).
18   II.    Analysis
19          Plaintiff argues that the ALJ erred by: (1) giving little or no weight to the opinions
20   of treating physician Dr. Mertens and examining physician Dr. Peachy, (2) improperly
21   evaluating Plaintiff’s testimony as to her symptoms, and by (3) improperly discrediting the
22   testimony of Plaintiff’s daughter. (Doc. 16 at 1-2).
23          A.     ALJ’s Evaluation of Various Physician Opinions
24          “To reject the uncontradicted opinion of a treating or examining doctor, an ALJ
25   must state clear and convincing reasons that are supported by substantial evidence.” Revels
26   v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (internal citations and quotation marks
27   omitted).   “[T]he opinion of a nonexamining physician cannot by itself constitute
28   substantial evidence that justifies the rejection of the opinion of either an examining


                                                 -3-
 1   physician or a treating physician.” Id. (emphasis in original) (internal quotation marks
 2   and citations omitted). But if a treating doctor’s opinion is contradicted by another
 3   nonexamining physician, it may then be rejected for “specific and legitimate reasons
 4   supported by substantial evidence in the record for so doing.” Lester v. Chater, 81 F.3d
 5   821, 830 (9th Cir. 1995).
 6          Here, the ALJ gave great weight to the state agency physicians Dr. Keer and Dr.
 7   Metcalf. (Tr. at 29). The ALJ gave limited weight to the opinion of Dr. Peachy, and little
 8   weight to the opinion of Dr. Mertins. (Tr. at 29; Tr. at 28).
 9                 1.     Dr. Peachy’s Opinion
10          During his exam of Ms. Cancanon, Dr. Peachy made findings that:
11                 [T]he claimant would be limited to lifting and/or carrying ten
                   pounds occasionally and less than ten pounds frequently. He
12                 determined that the claimant would be limited to standing
                   about two hours in an eight-hour day and sitting approximately
13                 three hours in an eight hour day. He found that the claimant
                   should never stoop, kneel, crouch, and crawl and only
14                 occasionally reach, handle, finger and feel.
15
16          (Tr. at 29; Tr. at 455–456). The ALJ rejected this opinion for two reasons. First,
17   the ALJ discredited Dr. Peachy’s opinion because it was based on one examination of the
18   Plaintiff. (Tr. at 29). Second, the ALJ rejected this opinion because claimant was working
19   part time and may not have disclosed that fact to Dr. Peachy. (Id.).
20          “[L]ike the opinion of a treating doctor, the opinion of an examining doctor, even if
21   contradicted by another doctor, can only be rejected for specific and legitimate reasons that
22   are supported by substantial evidence in the record.” Lester, 81 F.3d at 830–31. The fact
23   that a consultative examiner examined the claimant on only one occasion may be
24   considered when evaluating that examiner’s opinion—especially where the ALJ is instead
25   crediting the conclusions of a treating physician who has seen the claimant on multiple
26   occasions. See 20 C.F.R. § 404.1527(c)(2)(i) (“Generally, the longer a treating source has
27   treated you and the more times you have been seen by a treating source, the more weight
28   we will give to the source's medical opinion.”).     But it cannot be the only specific and


                                                 -4-
 1   legitimate reason for discrediting a consultative examiner’s opinion when the ALJ has at
 2   the same time given great weight to the state agency physicians who similarly examined
 3   the claimant on one occasion. See Pontzious v. Berryhill, 2017 WL 6276371 at *5 (D.
 4   Ariz. 2017).
 5          The only other evidence the ALJ cites to support his decision to discredit Dr.
 6   Peachy’s opinion is a progress note from Dr. Mertins which indicated that Ms. Cancanon
 7   was working part time when she saw Dr. Peachy. But that note specifies that “it has been
 8   very difficult for her to work because of the above-mentioned pain.” (Tr. at 28; Tr. at 482).
 9   There is no contradiction between that progress note, which acknowledges that it has been
10   “very difficult” for the claimant to work, and Dr. Peachy’s assessment, which describes a
11   limited amount of activity that can be performed without pain.3 It therefore cannot be relied
12   upon as substantial evidence supporting a specific and legitimate reason for discrediting
13   his opinion.
14          The ALJ thus erred by giving little weight to the opinion of the agency’s consultative
15   physician, Dr. Peachy.
16                  2.     Dr. Mertins Opinion
17          The ALJ also discredited the opinion of Ms. Cancanon’s treating physician, Dr.
18   Mertins. Dr. Mertins found that:
19                  The claimant could not perform work eight hours a day, five
                    days a week on a regular and consistent basis. He found that
20                  the claimant would be limited to sitting less than two hours in
                    an eight-hour day, standing and/or walking less than two hours
21                  in an eight-hour day and lifting and/or carrying less than ten
                    pounds.
22
     (Tr. at 28).
23
            A physician’s reliance on a claimant’s “subjective complaints hardly undermines
24
     his opinion as to her functional limitations, as a patient’s report of complaints, or history,
25
     is an essential diagnostic tool.” Green-Younger v. Barnhart, 335 F.3d 99, 107 (2d Cir.
26
     2003) (internal citations and quotations omitted). However, “[i]f a treating provider’s
27
28          3
              The record also contains evidence that Ms. Cancanon could no longer function in
     her job during 2013 because of the pain due to her medical condition. (Tr. at 493).

                                                 -5-
 1   opinions are based ‘to a large extent’ on an applicant’s self-reports and not on clinical
 2   evidence, and the ALJ finds the applicant not credible, the ALJ may discount the treating
 3   provider’s opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (quoting
 4   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)); see also Regennitter v. Commr
 5   of Soc. Sec. Admin, 166 F.3d 1294, 130 (9th Cir. 1999) (noting that where there was “[no]
 6   indication that Regennitter was malingering or deceptive. . . neither psychologist should be
 7   faulted for believing Regennitter’s complaints.”).
 8          The ALJ rejected Dr. Mertins’ opinion in part, because his opinions “were clearly
 9   based on what the claimant told him.” (Tr. at 28). But the ALJ did not state that there was
10   evidence Ms. Cancanon was malingering.             Absent evidence of credibility issues or
11   malingering, the ALJ cannot use Dr. Mertin’s reliance on her complaints as a specific and
12   legitimate reason for discrediting his opinion. See Ghanim, 763 F.3d at 1162. Moreover,
13   Dr. Mertins relied upon evidence other than Ms. Cancanon’s subjective complaints,
14   including an MRI that was taken on Ms. Cancanon, and physical examinations. (Tr. at 27).
15   And in his questionnaire, Dr. Mertins specifically noted that “the limitations result from
16   objective, clinical or diagnostic findings which have been documented . . . in the patient’s
17   medical records.” (Tr. at 604).
18          The ALJ also stated generally that the findings of Dr. Mertins should be discredited
19   because it was “inconsistent with the generally negative or otherwise mild diagnostic
20   findings.” (Tr. at 27). Without further explanation, this cannot be a “specific and legitimate
21   reason” for discrediting Dr. Mertins’ opinion. See Garrison v. Colvin, 759 F.3d 995, 1012–
22   13 (9th Cir. 2014) (“[A]n ALJ errs when he rejects a medical opinion or assigns it little
23   weight while doing nothing more than ignoring it, asserting without explanation that
24   another medical opinion is more persuasive, or criticizing it with boilerplate language that
25   fails to offer a substantive basis for his conclusion.”).
26           B.    Evaluation of Ms. Cancanon’s Symptom Testimony
27          When a claimant alleges subjective symptoms, like pain, the ALJ must follow a
28   two-step analysis to decide whether to credit the claimant’s testimony. First, the claimant


                                                  -6-
 1   “must produce objective medical evidence of an underlying impairment which could
 2   reasonably be expected to produce the pain or other symptoms alleged.” Smolen v. Chater,
 3   80 F.3d 1273, 1281 (9th Cir. 1996) (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th
 4   Cir. 1991)) (quotation marks omitted). The claimant does not need to show “that her
 5   impairment could reasonably be expected to cause the severity of the symptom she has
 6   alleged; she need only show that it could reasonably have caused some degree of the
 7   symptom.” Smolen, 80 F.3d at 1282. Second, if the claimant can make the showing required
 8   in the first step and the ALJ does not find any evidence of malingering, “the ALJ can reject
 9   the claimant’s testimony about the severity of her symptoms only by offering specific, clear
10   and convincing reasons for doing so.” Id. at 1281.
11          At the first step, the ALJ found that Ms. Cancanon’s underlying impairments could
12   reasonably be expected to produce the symptoms alleged. (Tr. at 26). The ALJ did not
13   find any evidence of malingering. (Id.). But at the second step, the ALJ found that her
14   symptom testimony should be rejected for two reasons. First, the ALJ reasoned that
15   because symptom testimony about daily activities cannot be objectively verified, it should
16   be rejected. But this is true of all symptom testimony and is not a clear and convincing
17   reason to discredit her testimony. Second, the ALJ stated that “even if the claimant’s daily
18   activities are truly as limited as alleged, it is difficult to attribute that degree of limitation
19   to the claimant’s medical condition, as opposed to other reasons, in view of the relatively
20   weak medical evidence and unremarkable diagnostic evidence for the period under
21   review.” (Tr. at 27).
22          At the second step, if the “evidence reasonably supports either confirming or
23   reversing the ALJ’s decision, [the Court] may not substitute [its] judgment for that of the
24   ALJ.” Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004) (citing
25   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). But the Court “may not affirm [the
26   ALJ’s decision] simply by isolating a specific quantum of supporting evidence.” Jones v.
27   Heckler, 760 F.2d 993, 995 (9th Cir. 1985). When evaluating symptom testimony,
28   “[g]eneral findings are insufficient; rather, the ALJ must identify what testimony is not


                                                   -7-
 1   credible and what evidence undermines the claimant’s complaints.” Ghanim v. Colvin,
 2   763 F.3d 1154, 1163 (9th Cir. 2014); see also Burrell v. Colvin, 775 F.3d 1133, 1138 (9th
 3   Cir. 2014) (“But the ALJ did not elaborate on which daily activities conflicted with which
 4   part of Claimant’s testimony.”) (emphasis in original). The ALJ did not meet this
 5   requirement here; he failed to make specific findings to supporting his adverse credibility
 6   determination.
 7          Reading the ALJ’s opinion, the Court is left to guess at what “other reasons” apart
 8   from claimant’s medical condition could cause the alleged symptoms—the ALJ does not
 9   explain this aspect of his reasoning. Nor does the ALJ explain what he means by “the
10   relatively weak medical evidence,” (Tr. at 27), or how that evidence conflicts with Ms.
11   Cancanon’s symptom testimony. See Burrell 755 F.3d at 1138. After all, the ALJ had
12   already determined that Ms. Cancanon produced sufficient medical evidence
13   demonstrating underlying impairments that could produce the symptoms alleged.
14          As for the “unremarkable diagnostic evidence,” the ALJ appears to be referencing
15   his own evaluation of the “diagnostic studies.” (Tr. at 27). But the list of diagnostic studies
16   the ALJ references has objective findings that could support the symptom testimony
17   alleged, including a diagnosis of degenerative disk disease and arthritis of the left knee.
18   (Tr. at 27). And while the ALJ is responsible for weighing the medical evidence, an ALJ
19   may not substitute his own medical judgment for that of medical experts. See Nguyen v.
20   Chater, 172 F.3d 31, 35 (1st Cir. 1999) (stating that the ALJ is “simply not qualified to
21   interpret raw medical data in functional terms”). In any event, an “absence of medical
22   records regarding alleged symptoms is not itself enough to discredit a claimant's
23   testimony.” Trevizo v. Berryhill, 871 F.3d 664, 682 n.10 (9th Cir. 2017) (citing Robbins,
24   466 F.3d at 883).
25          At one point in his opinion, the ALJ noted that “the claimant presented to the hearing
26   with the cane; however, there was no evidence that the claimant’s cane was medically
27   necessary prior to the established onset date. Moreover, the claimant testified that she did
28   not start using this cane until December 2015.” (Tr. at 28).       The ALJ did not explain


                                                  -8-
 1   whether he was simply noting that the use of a cane did not support her symptom testimony
 2   during the period of non-disability, or if instead, he was using it as evidence that she was
 3   malingering. In any event, the ALJ determined that she was disabled for the period when
 4   Ms. Cancanon used the cane, so it is not particularly relevant to her symptom testimony as
 5   to the disputed period here.
 6          C.     The ALJ’s Evaluation of Vanessa Spatoliatore
 7          To discount the testimony of a lay witness, the ALJ “must give reasons that are
 8   germane to each witness.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993). The
 9   Commissioner concedes that most of the reasons the ALJ gave for discounting Ms.
10   Spatoliatore’s testimony were improper. (Doc. 20 at 22). The only disputed issue is
11   whether the ALJ can discredit a lay witness, solely because she has a “pecuniary interest”
12   in the proceedings.   While a pecuniary interest, in combination with other discrediting
13   factors, may be enough to discredit the testimony of a lay witness, it is not sufficient by
14   itself to do so. See Valentine v. Comm’r of Soc. Security Admin., 574 F.3d 685, 694 (9th
15   Cir. 2009). If it were, lay testimony that was given by a close family member who lived
16   with the claimant could be discredited solely on that basis. Because the ALJ gave no other
17   valid reasons for discrediting Ms. Spatoliatore’s testimony, his decision to give her
18   testimony “little weight” was in error.
19          D.     Harmful Error
20          If an ALJ errs, the decision need not be remanded or reversed if it is clear from the
21   record that the error is “inconsequential to the ultimate nondisability determination.”
22   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citations omitted); Molina, 674
23   F.3d at 1115 (an error is harmless so long as there remains substantial evidence supporting
24   the ALJ's decision and the error “does not negate the validity of the ALJ's ultimate
25   conclusion”) (citations omitted). The extent of the errors in the ALJ’s consideration of
26   physician’s opinion testimony, claimant’s testimony, and the lay witness testimony
27   substantially negates the validity of the ALJ’s conclusion. The Court finds that the ALJ
28   committed harmful error.


                                                -9-
 1          E.     Remand for Additional Proceedings
 2          When a court finds that the ALJ committed harmful error, the Social Security Act
 3   “makes clear that courts are empowered to . . . modify[] or reverse a decision by the
 4   Commissioner ‘with or without remanding the case for a rehearing.’ ” Garrison v. Colvin,
 5   759 F.3d 995, 1019 (9th Cir. 2014) (quoting § 405(g)). “[T]he proper course, except in
 6   rare circumstances, is to remand to the agency for additional investigation or explanation.”
 7   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (citation
 8   omitted).
 9          Additionally, the Court hesitates to consider how the ALJ would reweigh the
10   evidence, reevaluate the physicians’ opinions and symptom testimony, or explain the more
11   general statements from the opinion. “[T]he decision on disability rests with the ALJ and
12   the Commissioner of the Social Security Administration in the first instance, not with a
13   district court.” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015) (citing 20 C.F.R. §
14   404.1527(d)(1)-(3)). And, the Court cannot speculate on the ALJ's reasoning or make “post
15   hoc rationalizations that attempt to intuit what the adjudicator may have been thinking.”
16   Bray v. Comm’r of Soc. Sec. Admin, 554 F.3d 1219, 1225 (9th Cir. 2009).
17                                         CONCLUSION
18          The ALJ’s decision is not supported by substantial evidence. The ALJ rejected the
19   opinion of Claimant’s treating physician and the agency’s own examining physician but
20   failed to provide specific and legitimate reasons for doing so. The ALJ’s rejection of
21   Claimant’s credibility was not supported by substantial evidence. Claimant’s daily
22   activities were not sufficient to support a finding of non-disability and general statements
23   of a lack of objective medical evidence are not sufficient. Therefore, the Court remands to
24   the ALJ for further consideration in line with this decision.
25   ///
26   ///
27   ///
28   ///


                                                - 10 -
 1         IT IS THEREFORE ORDERED that the ALJ’s decision is vacated and remanded.
 2   The Clerk of Court is directed to remand this matter for further proceedings.
 3         Dated this 8th day of March, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 11 -
